az/iS ne 2:1 7G 00125: YJ-MV__ ECF No. 106, PagelD.26¢ Filed Q7/15/21 Page Lots

1 313--832-4826 62

WHEREAS, the Defendant has asserted various defenses to the lawsuit; aid

 

WHEREAS, the parties desire to resolve the lawsuitiand have reached an i
agreement in full and complete settlement of all claims Plaintiff may have againd
the Defendant. . |

AGREEMENT

Therefore, im consideration of the foregoing, and of the mutual promises
hereinafter set forth, the receipt and adequacy of which is hereby acknowledged, the
parties agree as follows:

1. The State of Michigan will pay Lorenzo Ji ohnson Five Hundred Dollars
($500) within a commercially reasonable time following the execution of this
Agreement and entry of an order of dismissal with prejudice of the lawsuit,
whichever is later. Payment of the $500 shall be made to Plaintiff through the
State of Michigan’s SIGMA Vendor Self-Service System.

2. Plaintiff will execute this Agreement and will stipulate to entry of ani
order of dismissal with prejudice of the lawsuit.

3. Except for the obligations under this Agreement, Plaintiff hereby
releases and forever discharges all individuals and entities including Fred Govern
and the State of Michigan and its departments, commissions, boards, institutions!
arms and agencies, and their respective past, present, and future directors, officers,
employess, attorneys, agents, representatives, Independent contractors, employees
of independent contractors, predecessors- and successors-in-interest, assigns,

indemnitors, and insurers from any and all claims that Plaintiff directly, indirectly,
07/16 PSP Ley 0012psH¥s5MyW>,ECF No. 106, Bagella-eg3- Fileg.7/15/21 Page 2,0b5 5,

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

 

 

LORENZO JOHNSON #176204,
Plaintiff, CASE NUMBER 2:17-cv-125
v
HON. JARBOU
FRED GOVERN,
MAGISTRATE JUDGE VERMAAT
Defendant.
Lorenzo Johnson #176204 James T. Farrell (P35400)
Pro Se Zachary A. Zurek (P80116)
11790 E. Outer Drive Assistant Attorneys General
Detroit, MI 48224 . Attorneys for Defendant
(734) 636-3513. MDOC Division
Z0e225422@2mail.com P.O. Box 30217
. Lansing, ME 48909
(517) 335-3055
farreli@michigan.go
zurekzl@michigan.zov
: :
SETTLE AG N AND RELEASE

This Settlement Agreement and Release (“Agreement”) is entered into
between Lorenzo Johnson (hereinafter referred to as “Plaintiff’), and the State of
Michigan on behalf of Fred Govern (hereinafter referred to = “Defendant,” and
Plaintiff and Defendant will be referred to collectively as “the parties”).

RECITALS

WHEREAS, there has been a dispute between parties resulting in a lawsuit

captioned “Lorenzo Johnson v. Fred Govern,” United States District Court for the

Western District of Michigan docket number 17-cv-125, (the lawsuit”); and
87/t59SGre: 17 gCyz001255HV¥J2MV ECF No. 106, Pags|D294. Filed 07/15/21 Page 30b5 “
|

derivatively, or in any other capacity ever had, now has, or| hereafter can, shall, a
may have arising out of the incidents that are the subject shatter of the lawsuit. By
way of illustration only, and not limitation, the following ate examples of claims and
demands to which this Release applies: state and federal law claims for 7
compensatory damages, nominal damages, punitive damages, injunctive reliof,
declaratory relief, litigation expenses, interest, taxable costs, and attorneys’ fees.

4. In addition, Plaintiff hereby covenants that hel wil refrain from :
commencing any action or proceeding, or prosecuting any pang action or
proceeding, on account of any matter released hereunder. -

5. Plaintiff acknowledges the release and discharge set forth above is a
general release. Plaintiff expressly waives and assumes thé risk of any and all
claims for damages that exist as of this date or that may hereafter arise out of the
incident that was the subject of the lawsuit, but of which he does not know or
suspect to exist, whether through ignorance, oversight, error, negligence, or
otherwise, and which, if known, would materially affect his decision to enter into:
this Agreement. Plaintiff further agrees to accept payment of the sum specified
herein as a complete compromise of matters involving disputed issues of law and
fact. Plaintiff assumes the risk that the facts or law may be other than she believés.
it is understood and agreed to by the parties that this Agreement is a compromise of
disputed claims, and that payment is not to be construed as an admission of liability

on the part of the releasees, by whom lability is expressly denied.

Can
07/18 et YG te tee Cr oer Fag e Do Se a Page coe
. [

I

ad

6. Any payment by the State of Michigan to Plaintiff is subject to any set-
off that the State of Michigan is empowered by law to exercise. However, the State
of Michigan waives its right to seek reimbursement of the settlement amount under
the State Correctional Facilities Reimbursement Act.

7. his Agreement shall be binding on and inure to the benefit of the
heirs, successors, and assigns of the parties and releasees.

8. This Agreement is the entire integrated agreement between the
parties, and that any and all discussions, understandings, and agreements
heretofore had by the parties with respect to the subject matter hereof are merged
into this Agreement, which alone fully and completely expresses the parties’
agreement. No amendments, waivers, or termination can be made except in writing
signed by each of the parties.

9. This Agreement shall be governed by and construed in accordance with
the laws of the State of Michigan.

10. The parties agree to cooperate fully and execute any and all documents
and take all additional actions that may be necessary and appropriate to give full
force and effect to the terms and intent of this Agreement.

11. Each party hereto acknowledges, represents, and warrants that each
has read this Agreement in its entirety; each has apprised itself of sufficient
er to intelligently decide whether to execute this Agreement; the decision
to execute this Agreement is not predicated on or influenced by any declarations‘ or

representations not set forth in this Agreement; each clearly understands this
07/ ase’: 1i7so5s1001253sHhdeMidesECF No. 106, Page BrrG6e Filed7/15/21 Page Sm@é5 as

Agreement and each of its terms} each fully and unconditionally consents to the

 

terms of this Agreement; each has had the opportunity and/or benefit of advice of
counsel each has executed this Agreement freely, voluntarily, with knowledge, ahd
without duress; neither has relied upon any other repre sentations, written or oral,
express or implied, made by any person; the consideration received has been actual
and adequate; and each is duly authorized to execute this Agreement in the

individual or representative capacity set forth

ee
Yo
Date: lo yh / Uy) a=

Date: 7[tshez pa C,2LL4Y
State of Michigan
By: Brandon Waddell
Its: Manager
Office of Lege! Affairs
Litigation Secfion
Michigan Department of Corrections

     

 
